      Case 4:20-cv-00792-BSM-JTR Document 13 Filed 10/26/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD GILLIAM                                                                 PLAINTIFF
#209415

v.                               No: 4:20-CV-00792-BSM


STEVE LOPEZ, Administrator,
Lonoke County Sheriff’s Office, et al.                                      DEFENDANTS

                                          ORDER

       Richard Gilliam’s motion to dismiss Lieutenant Gebhardt as a defendant [Doc. No. 11] is

granted. All claims against Mr. Gebhardt are dismissed without prejudice.

       IT IS SO ORDERED this 26th October, 2020.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
